DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment on 12/12/2021 have been entered.  Claim objections on claim 7 have been withdrawn in light of claim amendments.  The 102 rejections on claims 1, 4, 5, 7, 9, and 12-15 have been withdrawn in light of claim amendments.  The 103 rejections on claims 3 have been withdrawn in light of claim amendments.  Claims 1-27 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 1, Tang et al. US 20160131874 teaches 
an optical photographing lens assembly (figure 5) comprising six lens elements, the six lens elements being, in order from an object side to an image side,
a first lens element (Table 9, Lens 1) with positive refractive power (Focal Length = 3.3859) having an object-side surface being convex in a paraxial region thereof (surface #2 curvature radius is 1.67885); 

a third lens element (Table 9, Lens 3); 
a fourth lens element (Table 9, Lens 4) having negative refractive power (Focal Length = -31.321); 
a fifth lens element (Table 9, Lens 5) comprising at least one inflection point (paragraph [0201] teaches object-side surface 552 and the image-side surface 554 has an inflection point), wherein an object-side surface and an image-side surface of the fifth lens element are both aspheric (paragraph [0201] teaches object-side surface 552 and the image-side surface 554 are aspheric); and 
a sixth lens element (Table 9, Lens 6); 
wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, wherein at least three of V1, V2, V3, V4, V5 and V6 are smaller than 27 (Table 9, Lens 2 Abbe# 21.4, Lens 4 Abbe# 26.6, Lens 5 Abbe#21.4); 
wherein a focal length of the optical photographing lens assembly is f, a maximum image height of the optical photographing lens assembly is ImgH, an axial distance between the object-side surface of the first lens element and an image surface is TL, and the following conditions are satisfied: 
2.0<f/ImgH (Table 9, f = 4.5869; paragraph [0010] a height for image formation of the optical image capturing system is denoted by HOI; Table 9, HOS = 5.0284; HOS/HOI=4.9713 and HOI = 1.011; f/ImgH=4.54); and 
0.70<TL/f<1.15 (Table 9, TL=5.028413 and f=4.5869; TL/f=1.096).

With respect to claims 2-15, these claims depend on claim 1 and is allowable at least for the reason stated supra.

Regarding claim 16, the closest prior art Tang et al. US 20160131874 teaches 
an optical photographing lens assembly (figure 3) comprising six lens elements (Lenses 1, 2, 3, 4, 5, 6), the six lens elements being, in order from an object side to an image side (as shown in Table 3 object side to image side), 
a first lens element (Table 5, Lens 1) with positive refractive power (Table 5, Lens 1 focal length is 5.051) having an object-side surface being convex in a paraxial region thereof (Table 5 surface #2 curvature radius 2.15728); 
a second lens element (Table 5, Lens 2) having negative refractive power (Table 5, Lens 2 focal length is -6.067); 
a third lens element (Table 5, Lens 3);
a fourth lens element (Table 5, Lens 4); 
a fifth lens element (Table 5, Lens 5) comprising at least one inflection point (paragraph [0161] teaches the image-side surface 354 has two inflection points), wherein an 
object-side surface and an image-side surface of the fifth lens element are both 

a sixth lens element (Table 5, Lens 6); 
wherein an Abbe number of the first lens element is V1, an Abbe number
of the second lens element is V2, an Abbe number of the third lens element is 
V3, an Abbe number of the fourth lens element is V4, an Abbe number of the 
fifth lens element is V5, an Abbe number of the sixth lens element is V6, 
wherein at least three of V1, V2, V3, V4, V5 and V6 are smaller than 27 (Table 5, V2=23.3, V4=21.4, V6=21.4); 
wherein a focal length of the optical photographing lens assembly is f, a 
maximum image height of the optical photographing lens assembly is ImgH, an 
axial distance between the object-side surface of the first lens element and an 
image surface is TL, and the following conditions are satisfied: 
2.0<f/ImgH (paragraph [0174] and table 5 teaches HOS = 5.8335; HOS/HOI = 5.1914; ImgH=HOI=1.1236; f=4.5724; f/ImgH = 4.069).
However, regarding claim 16, the prior art Tang et al. taken either singly or in combination fails to anticipate or fairly suggest an optical photographing lens assembly including the specific features where a third lens element having an image-side surface being concave in a 
paraxial region thereof; and wherein the optical photographing lens assembly has a total of six lens elements; wherein a focal length of the optical photographing lens assembly is f, an axial distance between the object-side surface of the first lens element and an 

	With respect to claims 17-27, these claims depend on claim 16 and is allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872